Title: From Alexander Hamilton to Ebenezer Stevens, 6 January 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New york Januy. 6. 1800
          
          I send you an extract from Colonel Grave’s letter of the ninth of December relative to the shoes and socks furnished to his regiment. The men appear to be unusually large, and therefore it was to have been expected that the shoes would be too small. But Col. Graves complains likewise of the quality of the socks, and of the workmanship of the shoes. You will take the necessary measures towards receiving back such of these articles as may be unfit for use and replacing them with others which will answer the purposes.
          It will be proper also, if there has been any neglect on the part of the person who made the shoes and socks, that care be taken to have the United States indemnified for the fraud which has been practised upon them.
          With great consn I am, Sr yr. mt obt. ser
          
            A Hamilton
          
           General Stevens—
        